Clifford F. Brown, J.
I
The issue upon which the court of appeals certified this case as a conflict is essentially whether the trial court, to determine the availability of personnel files of a police-officer witness to the parties or their attorneys, must conduct an in camera inspection of the files prior to its ruling.
In Dayton v. Turner (1984), 14 Ohio App. 3d 304, the Court of Appeals for Montgomery County held that “where materials are subpoenaed from the internal affairs division files of a police department, a generalized assertion of privilege on the basis of confidentiality must yield to a demonstrated need for such materials for use as evidence at a criminal trial.” The Turner court concluded that the trial court properly ordered production of the subpoenaed files for an in camera inspection so as to weigh the police department’s claim of confidentiality against the defendant’s need for the evidence.
The trial court’s ruling in this case did not conflict with Turner. The instant case involves civil service personnel records, which this court has held are public records. State, ex rel. Dispatch Printing Co., v. Wells (1985), 18 Ohio St. 3d 382. However, defendant did not proffer any need for the subpoenaed files, nor demonstrate any prejudice from the trial court’s ruling. Thus, while it was error not to allow defense counsel access *53to this public record, this was harmless error beyond a reasonable doubt under the record presented herein.
II
The next question presented for review is whether sufficient evidence was presented to support the trial court’s conclusion that defendant received or retained the stolen automobile.
R.C. 2913.51 provides that to be convicted of receiving stolen property, a defendant must have received or retained property obtained as the result of a theft offense. “Receiving” implies that the property came into defendant’s possession with his knowledge, consent, and approval. State v. Worley (1976), 46 Ohio St. 2d 316, 329 [75 O.O.2d 366]. In this case, defendant admitted that she used the car for errands and to travel to and from work. She also admitted her suspicions that the car was stolen. Thus, even if Jones also exercised dominion or control over the car, the trial court’s conclusion that defendant had “received” the stolen car is reasonably supported by the evidence.
III
The final question for review is whether the trial court correctly applied the “reasonable cause” standard of R.C. 2913.51.
Defendant maintains that because she is a police officer, the trial court held her accountable for what she should have known, rather than what she actually knew. However, the trial court found only that defendant had reasonable cause to believe that the automobile had been obtained through commission of a theft offense.
The standard of “reasonable cause” in R.C. 2913.51, as applied to a police officer, is a duty to examine fully and use all facts accessible to her because of her position; and the officer will be held accountable when, because of a lapse from the due care required of her under the circumstances, she fails to perceive or avoid a risk that such circumstances may exist.
In the case at bar, defendant suspected the automobile was stolen. She had access to computerized information that the car was stolen. Testimony revealed that a fellow officer had told defendant he had run a check on the automobile and that it was stolen. Thus, the trial court correctly concluded that defendant, albeit because of facts accessible to her because of her position, had reasonable cause to believe that the automobile was stolen.
Accordingly, we hereby affirm the judgment of the court of appeals.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes and Douglas, JJ., concur.
Wright, J., dissents.